               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


GEORGIA STATE CONFERENCE
OF THE NATIONAL ASSOCIATION
FOR THE ADVANCEMENT OF
COLORED PEOPLE, as an
organization; and the GEORGIA’S
COALITION FOR THE PEOPLE’S
AGENDA, INC., as an organization;

Plaintiffs,

v.                                    Civil Action File No.
                                      1:20-CV-00879-ELR
DEKALB COUNTY BOARD OF
REGISTRATION AND ELECTIONS;
ANTHONY LEWIS, in his official
capacity as Member of the DeKalb
County Board of Registration and
Elections; SUSAN MOTTER in her
official capacity as Member of the
DeKalb County Board of Registration
and Elections; DELE LOWMAN
SMITH in her official capacity as
Member of the DeKalb County Board
of Registration and Elections;
SAMUEL TILLMAN in his official
capacity as Member of the DeKalb
County Board of Registration and
Elections; BAOKY N. VU, in his
official capacity as Member of the
DeKalb County Board of Registration
and Elections; and ERICA
HAMILTON in her official capacity as
Director of Voter Registration and
Elections;

Defendants.

                          ENTRY OF APPEARANCE

      COMES NOW​, Irene B. Vander Els, who is authorized to practice in this

Court, to enter her appearance on behalf of Defendants DeKalb County Board of

Registration and Elections, Anthony Lewis (in his official capacity), Susan Motter

(in her official capacity), Dele Lowman Smith (in her official capacity), Samuel

Tillman (in his official capacity), Baoky N. Vu (in his official capacity), and Erica

Hamilton (in her official capacity) (collectively, the “Defendants”), in the

above-styled action.

      Respectfully submitted this 24th day of March, 2020.




                                         2
Laura K. Johnson
Deputy County Attorney
Georgia Bar No. 392090

Aaron J. Ross
Senior Assistant County Attorney
Georgia Bar No. 461981

s/ Irene B. Vander Els
Irene B. Vander Els
Assistant County Attorney
Georgia Bar No. 033663

Counsel for Defendants




PLEASE ADDRESS ALL
COMMUNICATIONS TO:

Irene B. Vander Els
Assistant County Attorney
ivanderels​@dekalbcountyga.gov
Aaron J. Ross
Senior Assistant County Attorney
ajross@dekalbcountyga.gov
DEKALB COUNTY LAW DEPARTMENT
1300 Commerce Drive, 5th Floor
Decatur, Georgia 30030
Telephone: (404) 371-3011
Facsimile: (404) 371-3024




                                   3
  CERTIFICATE OF SERVICE AND CERTIFICATE OF COMPLIANCE
                   WITH LOCAL RULE 5.1

      I hereby certify that I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF system (which document was prepared in

Times New Roman font, 14-point type, one of the font and point selections

approved by the Court in N.D. Ga. L.R. 5.1(C)), which will automatically send

e-mail notification of such filing to the following opposing counsel of record:

                                 Gail Podolsky
                              D. Barrett Broussard
                              Carlton Fields, P.A.
                      1201 West Peachtree Street, Suite 3000
                          Atlanta, Georgia 30309-3455

                                  Sean J. Young
                                ACLU of Georgia
                             1100 Spring Street, N.W.
                              Atlanta, Georgia 30309

                               Ezra Rosenberg
                               Bradley Phillips
                                 Julie Houk
                                John Powers
               The Lawyers’ Committee for Civil Rights Under Law
                         1500 K Street NW, Suite 900
                            Washington, DC 20005

                                 Sophia Lin Larkin
                                    Dale E. Ho
125 Broad Street, 18th Floor
New York, New York 10004
      This 24th day of March, 2020.

s/ Irene B. Vander Els
Irene B. Vander Els
Assistant County Attorney
DeKalb County Law Department

One of the Attorneys for Defendants




                                      2
